DETAILED ACTION
This is in response to amendment filed on December 2, 2021. Claims 1-19 are pending.
Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on December 2, 2021.
Regarding independent claims 1, 18 and 19, the closest art, Abadi et al. (US 2011/0302583 A1), disclose a master node comprising a database catalog, wherein the database catalog includes metadata defining database objects (Fig.1; ¶[0041] and [0043]-[0044], Abadi, i.e., a master node 104 comprising catalog 106 including meta-information “metadata” that defining objects); and a plurality of worker nodes (of nodes 102 (a,b,c) of Fig.1) in communication with the master node (104 of Fig.1), wherein the worker nodes receive a query plan and query metadata from the master node (¶[0041] and [0043]-[0044], Abadi, i.e., a master node 104 contains database connector 120 that connects a plurality of nodes 102 (a,b,c) and is configured to receive a processing task (e.g., a query) including catalog 106/ meta-information “metadata”). Helgeson et al. (US 7,072,934 B2) disclose a master node comprising a database catalog, wherein the database catalog includes metadata defining database objects (col.3, lines 27-45 and col.117, lines 10-47, i.e., application management system platform corresponding to claimed “master node” comprising metadata defining objects); and a plurality of worker nodes in communication with the master node, wherein the worker nodes receive a query plan and query metadata from the master node (col.3, line 18 to col.4, line 29 and col.93, line 55 to col.94, line 51, Helgeson, i.e. application management system platform “master node” in communication with a plurality of users to 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Made of Record
Mehra et al. (US 7089583 B2) disclose method and apparatus for a business applications server.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
December 17, 2021